[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION RE: TERMINATION OF STAY
The court heard a motion to reopen a judgment of foreclosure by sale. The encumbrances exceed the value of the property and there was no evidence of any potential buyer. Defendant had, at best, a hope that during the period of any extension a buyer might come along. There was no evidence the owner would be able to satisfy the debt and there is no equity in the property. Defendants had previously agreed on the sale date and nothing changed between the time of the agreement and the motion to reopen. Based on the evidence and all of the circumstances, the court is of the opinion that any appeal of the court's denial of the motion to reopen would be for the CT Page 6972 purpose of delay.
E. EUGENE SPEAR, JUDGE